Exhibit 10.20 UNCONDITIONAL AND CONTINUING GUARANTY WHEREAS, the undersigned Anil K. Jain (the "Guarantor") seeks to induce APA Enterprises, a Minnesota corporation ("APA"), to extend or continue to extend credit to Photonics International, Inc., a Minnesota corporation (the "Borrower") by acceptance of Borrower's promissory note of even date herewith (the "Note") in payment of the purchase price under that certain Stock Purchase Agreement of even date herewith whereby Borrower will acquire all of APA's interest in APA Optronics (India) Private Limited; WHEREAS, the execution and delivery by Guarantor of this Guaranty is a condition precedent to acceptance of the Note by APA; and WHEREAS, Guarantor will derive substantial benefits from the credit extended or continued to and/or obligations purchased or acquired of Borrower; NOW THEREFORE, in consideration of the premises and other good and valuable consideration, the receipt of which is hereby acknowledged, Guarantor hereby represents and agrees as follows: 1.
